Citation Nr: 0333254	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  98-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service connected rhinitis with sinusitis.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left knee disability.

3.  Entitlement to service connection for muscle pain, 
fatigue, a stomach disorder, a sleep disorder, memory loss, 
and a panic disorder under the provisions of 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

This veteran had active service from August 1991 to August 
1995.

This appeal arises from rating decisions of the Buffalo, New 
York Regional Office (RO).

The Board also notes that by rating decision in August 2003, 
the issues of service connection for a skin rash under the 
provisions of 38 C.F.R. § 3.317 and entitlement to a 
compensable rating for the service connected chest pain were 
denied.  In August 2003, a timely notice of disagreement was 
submitted relative to the aforementioned issues.  As a 
result, VA must provide the veteran with a statement of the 
case on the additional issues.  The issuance of a statement 
of the case is addressed in the remand section below.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  (When an NOD is 
filed, the Board should remand, rather than refer the issue 
to the RO for the issuance of a statement of the case.)  


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current treatment records from the 
Buffalo VA medical center.  In addition, 
the veteran should be requested to 
provide all relevant information as to 
time lost from work and time spent 
hospitalized as a result of his service 
connected disabilities.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination to 
determine whether muscle pain, fatigue, a 
stomach disorder, a sleep disorder, 
memory loss, or a panic disorder result 
from: (1) an undiagnosed illness; (2) 
chronic fatigue syndrome, fibromyalgia or 
irritable bowel syndrome; (3) a medically 
unexplained chronic multisymptom illness; 
or (4) whether any of the claimed 
disabilities is directly related to 
service.  The examiner should 
specifically note whether any claimed 
disability is attributable to a known 
clinical diagnosis.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary diagnostic testing should 
be accomplished.  Each of the 
disabilities claimed on appeal must be 
addressed by the examiner.

With regard to the claim for a higher 
rating for rhinitis and sinusitis, the 
veteran should be afforded a VA 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The examiner should indicate whether 
there is evidence of polyps; if there are 
no polyps, it should be indicated whether 
there is evidence of greater than 50 
percent obstruction of the nasal passage 
on both sides or complete obstruction on 
one side; whether there is evidence of 
radical surgery with chronic 
osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and 
tenderness of affected sinus, and 
purulent discharge or crusting after 
repeated surgeries; whether there is 
evidence of three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six 
non- incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
whether there is evidence of one or two 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; 
or three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  The 
examiner should note that an 
incapacitating episode of sinusitis means 
one that requires bed rest and treatment 
by a physician.  Each of the above rating 
criteria must be addressed in the report 
of examination.

With regard to the higher evaluation 
claim for the left knee, the veteran 
should be scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing to include 
x-rays should be accomplished.  The 
examiner should provide complete range of 
motion findings for the left knee.  The 
examiner must indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left knee, and whether 
there is likely to be additional range of 
motion loss of the service-connected left 
knee due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the examiner is unable to provide any of 
the above clinical findings it should be 
so indicated as part of the written 
record.  The examiner should also 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability and, if so, whether any such 
disability is slight, moderate or severe 
in degree.  Each of the above criteria 
must be addressed by the examiner.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

4.  With regard to the August 2003 rating 
decision, the veteran and his 
representative should be provided with a 
statement of the case which conforms with 
the requirements of 38 U.S.C.A. § 7105(d) 
(1) concerning the issues of entitlement 
to service connection for a skin rash 
under the provisions of 38 C.F.R. § 3.317 
and entitlement to a compensable 
evaluation for the service connected 
chest pain.  In particular, the statement 
of the case should provide the veteran 
with a discussion of how applicable laws 
and regulations affect the RO's decision 
and a summary of the reasons and bases 
for such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if the veteran wishes the Board 
to consider these matters.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




